Per Curiam,
The defénse of the appellant in this action, brought to recover the amount due on a promissory note which he executed and delivered to appellee’s decedent, is that the same was cancelled in pursuance of the terms of an agreement entered into by him and the decedent. Though, under the testimony, the agreement was to have been prepared and executed and the note cancelled in pursuance of it, it never was executed. There was merely an understanding between the parties that the agreement should be prepared and executed, but this was never carried out, and the absolute liability of appellee on his obligation had not been impaired at the time of. the death of Henry S. Keck. This was the correct view of the learned court below in directing the verdict for plaintiff, and the judgment is, therefore, affirmed.